People v Coleman (2020 NY Slip Op 00798)





People v Coleman


2020 NY Slip Op 00798


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020

PRESENT: CARNI, J.P., NEMOYER, WINSLOW, BANNISTER, AND DEJOSEPH, JJ. (Filed Jan. 31, 2020.)


MOTION NO. (379/04) KA 01-02455.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, PLAINTIFF-RESPONDENT, 
vCHARLES COLEMAN, DEFENDANT-APPELLANT. (APPEAL NO. 1.)

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.